Citation Nr: 0432607	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-09 691	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States Code 
beyond August 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant is the daughter of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The case 
has been transferred to the Oakland, California RO.  In 
September 2003, the appellant testified at a Travel Board 
hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has been awarded DEA benefits.  Her delimiting 
date was extended to August 2002, her 31st birthday.  She 
seeks to extend her delimiting date beyond her 31st birthday.  

In that regard, a recent General Counsel (GC) opinion, 
VAOPGCPREC8-2004, considered extensions of delimiting dates 
for Chapter 35 benefits.  In that opinion, GC considered 
whether the age limitation for payment of Chapter 35 benefits 
contained at 38 C.F.R. §§ 21.3040(d) and 21.3041(d) applies 
to the exception to the basic eligibility period for receipt 
of Chapter 35 benefits contained at 38 U.S.C.A. § 3512(a).  
This GC opinion has not been considered by the agency of 
original jurisdiction (AOJ).  The Board realizes that the 
appellant's claim has been pending for some time, however, 
she must be afforded all the appropriate due process 
considerations.  Further, the Board notes that the 
educational file is incomplete.  On remand, the veteran's 
claims file should be associated with the educational file 
prior to the consideration of the cited GC opinion.  (The 
failure to include critical information from the claims file 
in the education file prevents the Board from determining 
whether the recent GC opinion is applicable to this case.)

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AOJ should obtain the veteran's 
claims file and associate it with the 
appellant's education file.  

2.  The AOJ should readjudicate the claim 
taking into consideration VAOPGCPREC8-2004.  
Thereafter, the case should be returned to 
the Board after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


